Blandeord, Justice.
This was an action of ejectment, brought by plaintiff against defendant, for the recovery of lots of land, numbers 9, 10 and 11, in McIntosh county. The jury, on the trial, found for the defendant. Plaintiff moved for a new trial on several grounds. The court overruled the motion, and plaintiff excepted, and assigned as error the refusal to grant said motion.
On the trial of said cause, plaintiff introduced a deed from Chas. Spalding to said lots, made to said Fisher, with a plat thereto attached’; also a deed from Fisher to plaintiff to said lots, without any description of boundaries, or number of acres mentioned therein. The defendant then offered to prove that, before plaintiff purchased said land, he showed him the boundaries of the same ; that, on the south of said lots, a certain road had been opened, and that said lots only extended to said road. The plain*746tiff objected to the admission of said evidence. The court overruled said objection, and this is the main exception now urged.
This testimony was admissible. It did not tend to contradict, add to, or vary, the deed from Fisher to Ingram. That deed did not describe the lands conveyed other than certain numbers therein set forth. The testimony admitted showed the lands and their boundaries, described in the deed. This evidence was admissible to show what land had been conveyed by the deed from Fisher to Ingram, and it is manifest, from the evidence, that Ingram only purchased the lands mentioned by numbers or bounded by the road which had been laid out and opened by the defendant before the sale. 57 Ga., 109; 48 Ib., 179; 19 Pick., 250; 35 Ga., 290; 16 Ib., 141.
The judgment of the court below, refusing the new trial, -is affirmed.
Judgment affirmed.